Citation Nr: 0304774	
Decision Date: 03/14/03    Archive Date: 03/24/03

DOCKET NO.  02-10 303	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for rheumatoid 
arthritis.  

2.  Entitlement to service connection for dysentery.

3.  Entitlement to service connection for malaria.  

4.  Entitlement to service connection for beriberi with 
edema.  


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel




INTRODUCTION

The veteran had recognized guerrilla service from September 
1942 to May 1945 and service with the Regular Philippine Army 
from May 1945 to February 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines.


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal.  

2.  There is no competent evidence of rheumatoid arthritis in 
service or to a compensable degree within the presumptive 
period, and no competent evidence of a nexus between current 
rheumatoid arthritis and the veteran's period of active 
service.  

3.  There is no competent evidence of dysentery in service or 
to a compensable degree within the presumptive period, and no 
competent evidence of a nexus between current dysentery and 
the veteran's period of active service.

4.  There is no competent evidence of malaria in service or 
to a compensable degree within the presumptive period, and no 
competent evidence of a nexus between current malaria and the 
veteran's period of active service.  

5.  The veteran was not a prisoner of war.

6.  There is no competent evidence of beriberi with edema and 
no evidence of a nexus between current beriberi with edema 
and the veteran's period of active service.  
CONCLUSIONS OF LAW

1.  Service connection for rheumatoid arthritis is not 
established.  38 U.S.C.A. 
§§ 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.307, 3.309 (2002).  

2.  Service connection for dysentery is not established.  
38 U.S.C.A. §§ 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.303, 3.307, 3.309 (2002).

3.  Service connection for malaria is not established.  
38 U.S.C.A. §§ 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.303, 3.307, 3.309 (2002).  

4.  Service connection for beriberi with edema is not 
established.  38 U.S.C.A. 
§§ 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.307, 3.309 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board observes that the Veterans Claims Assistance Act of 
2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West 2002), eliminated the 
requirement for a well-grounded claim, enhanced VA's duty to 
assist a claimant in developing facts pertinent to his claim, 
and expanded VA's duty to notify the claimant and his 
representative, if any, concerning certain aspects of claim 
development.  VA promulgated regulations that implement these 
statutory changes.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2002).  

Review of the claims folder reveals compliance with the VCAA.  
That is, by way of an August 2000 letter, the August 2001 
rating decision, and the April 2002 statement of the case, 
the RO provided the veteran with the applicable law and 
regulations and generally gave notice as to the types of 
evidence needed to substantiate his claims.  In addition, by 
letter dated in January 2001, the RO 

With respect to the duty to assist, the veteran submitted 
statements from two private physicians and two lay persons.  
The RO secured the treatment records from the private 
physicians.  The veteran has not reported receiving VA 
medical treatment or authorized the release of information 
from any other private providers.  The Board notes that the 
veteran has requested a VA medical examination, which the RO 
has not secured.  However, in light of the discussion, below, 
the Board finds that no medical examination or opinion is 
necessary to comply with the duty to assist.  Accordingly, 
the Board finds that the duty to assist has been met.  
38 U.S.C.A. 
§ 5103A.  

Finally, the veteran has had ample opportunity to present 
evidence and argument in support of his appeal.  He has not 
requested a personal hearing.  As he has received all 
required notice and assistance, there is no indication that 
the Board's present review of the claim will result in any 
prejudice to the veteran.  Bernard v. Brown, 
4 Vet. App. 384, 392-94 (1993).

Factual Background

Available service medical records consisted of the report of 
a physical examination at separation dated in January 1946.  
In the report, the veteran denied having any wound, injury, 
or disease that was disabling.  Physical examination was 
normal.  In the Affidavit for Philippine Army Personnel 
completed by the veteran in May 1945, he again denied having 
any wounds or illnesses.  The Affidavit for Philippine Army 
Personnel completed by the veteran in March 1946 more 
specifically denied having incurred any wounds or illnesses 
from December 1941 to the date of return to military control.  

The veteran submitted a September 2000 statement from M. 
Cabanos-Babanto, M.D.  She related that the veteran had been 
her patient from 1987 to 1993.  Treated disorders included 
relapses of malaria in 1987 and 1990, beriberi in 1987 and 
1989, dysentery in 1988, and rheumatoid arthritis in 1992.  
Treatment records obtained by the RO showed treatment for 
malaria in October 1987, complaints including joint pain in 
December 1988 and July 1991, swelling of the lower 
extremities diagnosed as beriberi in January 1989, and an 
assessment of rule out amoebic dysentery in May 1989.  In 
September 1989, the veteran presented with fever and chills.  
The apparent diagnosis was malaria, rule out typhoid fever.  

The veteran also submitted a September 2000 statement from M. 
Agcaoli-Cruz, M.D.  She indicated that she treated the 
veteran from 1994 to the present.  Treated disorders included 
rheumatoid arthritis in 1994, beriberi in 1994, and malaria 
relapses in 1995.  The RO obtained treatment records from Dr. 
Agcaoli-Cruz.  In October 1994, the veteran presented with 
multiple joint pain and limping gait.  The assessment was 
rheumatoid arthritis.  He returned in April 1995 complaining 
of cough and fever with chills.  The diagnosis was 
pneumonia/malaria.  

A March 2001 affidavit from F.A. stated that he met the 
veteran in service in about November 1944.  He noticed at 
that time that the veteran was very sickly.  The veteran told 
him that he had been sent home to rest and recuperate from 
his illness.  

In his November 2001 notice of disagreement, the veteran 
related that he contracted diseases such as malaria, 
arthritis, beriberi with edema, and dysentery sometime after 
September 1942.  Soldiers who were sick were treated with 
herbal medicines because no proper medications or doctors 
were available.  He experienced several relapses while in 
service and was sent home to rest and recuperate from his 
illness.  The veteran did not report in his processing 
affidavit at discharge that he was still sick because he did 
not want to remain in camp.  He had several relapses soon 
after discharge from service but was unable to pay for 
hospital care.  The veteran provided the same information in 
his July 2002 substantive appeal.  

Analysis

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303(a) (2002).  Service connection may be demonstrated 
either by showing direct service incurrence or aggravation or 
by using applicable presumptions, if available.  Combee v. 
Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994) (specifically 
addressing claims based ionizing radiation exposure). 

Direct service connection requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disorder to service must be medical unless it relates to a 
disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d).

Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. 
§ 1112(a)(1); 38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. 
§ 1101(3) and 38 C.F.R. § 3.309(a) (listing applicable 
chronic diseases, including arthritis).  

Also, specified tropical diseases, and disorders resulting 
from therapy or preventatives therefor, are presumed to have 
been incurred in service, although not otherwise established 
as such, if manifest to a compensable degree within one year 
after service, or at a time when standard or accepted 
treatises indicate that the incubation period commenced 
during service.  38 U.S.C.A. § 1112(a)(2); 38 C.F.R. § 
3.307(a)(4); see 38 C.F.R. § 3.309(b) (listing diseases, 
including dysentery and malaria).

In addition, diseases specific to former prisoners of war, 
who were interned or detained for not less than 30 days, are 
presumed to have been incurred in service if manifested to a 
degree of ten percent or more at any time after discharge or 
release from active service.  38 U.S.C.A. § 1112(b); 
38 C.F.R. § 3.307(a)(5); see 3.309(c) (listing diseases, 
including beriberi). 

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  
38 U.S.C.A. § 5107(b).

Initially, the Board notes that there is no evidence of 
record showing that the veteran had arthritis, dysentery, or 
malaria to a compensable degree within one year after his 
separation from service in 1946.  In fact, there is no record 
of him having any of these diseases until 40 years after 
service.  Therefore, the presumption of in-service incurrence 
for chronic or tropical disease is not for application.  
38 U.S.C.A. § 1112(a)(1) and (2); 38 C.F.R. § 3.307(a)(3) and 
(4).  Although private medical records show a diagnosis of 
beriberi following the veteran's service, there is no 
confirmation or allegation from the veteran that he was a 
prisoner of war.  Therefore, service connection for beriberi 
may not be established on the basis of presumption.  
38 U.S.C.A. § 1112(b); 38 C.F.R. § 3.307(a)(5).  

When considering service connection on a direct basis, the 
Board finds that the preponderance of the evidence is against 
each of the veteran's claims.  Although private medical 
records show diagnoses of rheumatoid arthritis, dysentery, 
malaria, and beriberi, there is absolutely no competent 
evidence that relates any of the disorders to service.  
Boyer, 210 F.3d at 1353.  First, there is no contemporaneous 
evidence or report of illness in service or for 40 or more 
years after the veteran's discharge from service.  Second, 
the private treatment records address treatment only and 
offer no comment as to the etiology of any of the diseases.  
Only the veteran himself generally alleges that he incurred 
the disorders at issue while in service and had problems with 
the disorders after service until the present.  Although the 
veteran, as a lay person, is competent to describe symptoms 
he experienced, he is not competent to offer an opinion as to 
what the appropriate diagnoses for those symptoms are and 
what their etiology is.  Grottveit, 5 Vet. App. at 93; 
Espiritu, 2 Vet. App. at 494.  Thus, service connection may 
not be established.  38 U.S.C.A. § 5107(b).     

The Board acknowledges that the veteran has requested a VA 
medical examination, which the RO did not secure.  The VCAA 
specifies that, in the case of a disability compensation 
claim, the duty to assist includes providing a medical 
examination or obtaining a medical opinion when necessary to 
make a decision on the claim.  38 U.S.C.A. § 5103A(d).  Such 
an examination or opinion is necessary to make a decision on 
a claim if all of the lay and medical evidence of record (1) 
contains competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and (2) indicates that the disability or symptoms 
may be associated with the claimant's active military, naval, 
or air service; but 
(3) does not contain sufficient medical evidence for VA to 
make a decision on the claim. Id.  

In Charles v. Principi, 16 Vet. App. 370, 374 (2002), the 
U.S. Court of Appeals for Veterans Claims (Court) found that 
VA had not fulfilled the duty to assist when it failed to 
provide the veteran with a medical examination and opinion.  
The veteran had a diagnosis of tinnitus, which the Court 
found met the requirement of competent evidence of a current 
disability. Id.  In addition, the veteran had provided lay 
evidence, through hearing testimony, that he experienced 
ringing in the ears in service and ever since service.  This 
lay evidence constituted evidence that the disability may be 
associated with the veteran's active service. Id. at 374-75.  
The Court then found that there was not competent medical 
evidence addressing whether there was a nexus between the 
tinnitus and service. Id. at 375.  It concluded that, because 
such a medical opinion was necessary to decide the claim, the 
VCAA required VA to obtain a medical nexus opinion. Id.   

The instant appeal differs from the Charles case in one 
critical aspect.  In Charles, the Court specifically found 
that the veteran was competent to testify as to ringing in 
his ears because ringing in the ears was capable of lay 
observation. Id. at 374 (citing Caluza v. Brown, 7 Vet. App. 
498 (1995) (where the determinative issue does not require 
medical expertise, lay evidence may suffice)).  Thus, that 
lay evidence was sufficient to associate the tinnitus with 
service. Id.  Tinnitus is generally defined as a noise in the 
ears, such as ringing.  See YT v. Brown, 9 Vet. App. 195 
(1996) (citing Dorland's Illustrated Medical Dictionary 1714 
(28th ed. 1994)).

In this case, as discussed above, the issue is whether the 
diseases at issue were incurred in or otherwise related to 
service.  Although the veteran is competent to describe 
symptoms, those symptoms are not necessarily associated with 
the diseases alleged, and may in fact be associated with any 
number of disorders.  The veteran is not competent to offer 
an opinion as to what the appropriate diagnoses for those 
symptoms are and what their etiology is.  Grottveit, 5 Vet. 
App. at 93; Espiritu, 
2 Vet. App. at 494.  As his opinion is the only evidence 
associating the disorders at issue with service, the Board 
finds that the second requirement at 38 U.S.C.A. 
§ 5103A(d) is not met.  Therefore, VA is not required to 
obtain a medical examination or opinion.  




ORDER

Service connection for rheumatoid arthritis is denied.  

Service connection for dysentery is denied.

Service connection for malaria is denied.  

Service connection for beriberi with edema is denied.  



	                        
____________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

